Citation Nr: 0403173	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for legal entitlement to Department of Veterans' 
Affairs (VA) benefits.  



ATTORNEY FOR THE BOARD


Bradley Cook, Associate Counsel






INTRODUCTION

The appellant claims that he had World War II service with 
the U.S. Armed Forces in the Philippines.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 determination by the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In February 2000 the RO last previously notified the 
appellant that his claim for VA benefits was denied based on 
service department certification that he had no qualifying 
service; he did not appeal that determination, and it became 
final.  

2.  Evidence received since the February 2000 determination 
is cumulative or redundant, and does not relate to an 
unestablished fact necessary to substantiate the claim; 
considered by itself or together with previous evidence of 
record, it does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
to establish legal entitlement to VA benefits may not be 
reopened.  38 U.S.C.A. § 101, 107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.156, 3.203.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  It is noteworthy that the VCAA revised VA's duties 
to assist and notify, but that the enhanced duty to assist 
provisions do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  It appears that the 
VCAA does not apply here, as the law is dispositive.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Regardless, the appellant has had ample notice.  He was 
provided a copy of the decision denying his claim, along with 
the definition of "new and material evidence."  In 
correspondence dated in September 2002 and in the December 
2002 statement of the case (SOC), he was advised that the 
service department had certified that he did not have 
qualifying service for VA benefits; he was further advised 
that the service department certification was binding on VA.  
The RO explained his rights and responsibilities and advised 
him that he must submit new and material evidence to reopen 
the claim.  He has not alleged any further service which 
would require recertification.  Consequently, there is 
nothing more of which he must be notified.  

The record includes Philippine government documentation and 
United States service department verification of service.  As 
service department certifications of service are binding on 
VA, there is no additional evidence for the appellant to 
provide.  Under the Veterans Benefit Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003), the Board may 
proceed with a merits review at this time.  The appellant is 
not prejudiced by such review; any further notice would serve 
no useful purpose, but would merely cause unnecessary delay 
and needless expense.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan 7, 2004).  

Background and Analysis

In September 1999 the RO denied the appellant's claim for 
legal entitlement to VA benefits; the appellant submitted 
additional evidence and the denial was affirmed in November 
1999 and February 2000.  The decisions were not appealed, and 
became final.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Pertinent evidence of record in February 2000 (when the 
appellant was last previously advised by the RO that he did 
not have qualifying service) included a Statement of Pay and 
Allowances from the Headquarters Army of the Philippines 
dated in June 1949, an Affidavit for Philippine Army 
Personnel dated in 1947, and a certification from the 
Philippine Veterans Affairs Office, dated in December 1999, 
stating that the appellant is a pensioner thereof.  The 
United States service department (via the National Personnel 
Records Center) certified in October 1999 that the appellant 
had "no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces."  

Evidence submitted since January 2000 includes a 
Certification of Recognized Guerilla Service from the Office 
of Adjutant General of the Armed Forces of the Philippines 
(received in August 2002), as well as duplicate copies of 
documents already of record.  (In May 2003 the appellant 
submitted directly to the Board a photocopy of a September 
2001 Certification by the Adjutant General of the Armed 
Forces of the Philippines.  This is a duplicate of evidence 
received in August 2000, and it was not necessary to refer it 
to the RO for initial consideration.) 

Based upon a comprehensive review of the record, the Board 
finds that evidence added to the claims file since the last 
final decision is not new and material and does not raise a 
reasonable possibility of substantiating the appellant's 
claim.  The previous (and final) denial was premised on a 
service department certification that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Whether a person is a veteran is 
a question dependent on Service Department certification.  
38 C.F.R. § 3.41(a), (d); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  While the appellant has submitted Philippine Armed 
Forces and local government documents indicating that he 
served during World War II, no evidence he submitted may be 
accepted by VA as proof of qualifying service.  No document 
submitted is a service department document, and thus 
sufficient to counter the adverse service certification by 
the service department.  38 C.F.R. § 3.203(a).  The Board is 
bound by the certification of no service by the service 
department.  Duro, 2 Vet. App. at 532.  

The additional evidence submitted does not include an 
allegation of another period of service that would require a 
request for re-certification by the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Consequently, 
the evidence submitted is not new and material, and the claim 
may not be reopened.


ORDER

The appeal to reopen a claim of legal entitlement to VA 
benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



